DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 02/05/2021 has been entered. Claims 1-10 and 16-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection and objection previously set forth in the Non-Final Office Action mailed 09/11/2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a component, required by claim 1; a door of an aircraft, required by claims 17 and 19; and a nacelle cowl of an aircraft, required by claims 18 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the component in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-5 objected to because of the following informalities:
Claim 1 line 17 reads “the entire”, --an entire-- is suggested.
Claim 1 line 20 reads “the detents”, --the one or more detents-- is suggested.
Claim 2 line 2 reads “forces”, --force-- is suggested.
Claim 3 line 2 reads “more o grooves”, --more grooves-- is suggested.
Claim 4 line 1 reads “A power”, --The power-- is suggested.
Claim 5 line 3 reads “the surface”, --a surface-- is suggested.
Claim 8 line 2 reads “each groove”, --each of the one or more grooves-- is suggested.
Claim 9 line 1 reads “wherein each groove”, --wherein each of the one or more grooves-- is suggested.
Claim 9 line 2 reads “the curvature”, --a curvature-- is suggested.
Claim 9 line 2 reads “of a”, --of the-- is suggested.
Claim 10 line 7 reads “in the”, --in an-- is suggested.
Claim 16 line 3 reads “a respective”, --the respective-- is suggested.
Claim 16 line 4 reads “the rotational”, --a rotational-- is suggested.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 16 recites the limitation “each of the one or more grooves”. First, there is insufficient antecedent basis for this limitation in the claim. Second, it is unclear if this limitation is referring to “the detents” recited in claim 1, since the claim depends from claim 1, or if the limitation is referring to “one or more grooves” recited in claim 3.
Claim 16 recites the limitation “the motor is further configured to relax the rotational force”. It is unclear what is meant by “relax”. For example, relax can be defined by Merriam-Webster as: to become lax, weak, or loose. The driving force of a loose motor in this interpretation would not apply any force, and the compressive force would be the only force to retract the component. However, Merriam-Webster also defines relax as: to become less intense or  MPEP 2173.02 states “During prosecution, Applicant has an opportunity and a duty to amend ambiguous claims to clearly and precisely define the metes and bounds of the claimed invention. The claim places the public on notice of the scope of the patentee's right to exclude. See Johnson & Johnson Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ 1225, 1228 (Fed. Cir. 2002) (en banc)”.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies (US 6401557 B1) in view of Lieb (US 0431067 A) and Verhagen (US 20110232407 A1).
Regarding claim 1, Davies discloses a power door operating system of an aircraft (see column 1 lines 9-10, wherein the actuator is used to move a cowl) comprising: a linear actuator (see Fig. 1), wherein the linear actuator is configured to actuate a component (see column 1 lines 10, a cowl) and includes: a screw shaft (10) comprising a screw thread (11) and having a longitudinal axis (axis of 10); a nut (14)  movable along the screw shaft from a retracted position to an extended position (see Fig. 2 and 3, left and right directions); and a plurality of rollers (12) movable with the nut (see Fig. 1), and wherein the component of the power door operating system is configured to exert a compressive force on the linear actuator in the axial direction of the longitudinal axis throughout the entire range of movement of the linear actuator (see column 1 lines 50-53, wherein during rotation of the first member in the said one direction, whilst a compressive load is applied to the actuator as would occur when the actuator is driving a thrust reverser cowl out of its stowed position), and is such that when the nut is fully retracted the compressive force is at a minimum (when the cowl is stowed, minimum compressive force is applied) and when the nut is fully extended the compressive force is at a maximum (when the cowl is fully open, maximum compressive force is applied). Davies fails to disclose the plurality of rollers each comprising a cylindrical surface, wherein the roller axis is non-perpendicular to the longitudinal axis of the screw thread. However, Lieb teaches the plurality of rollers (see Fig. 1, D) each comprising a cylindrical surface (see Fig. 1), wherein the roller axis (axis along E) is non-perpendicular to the longitudinal axis of the screw thread (axis of A). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the rollers of Davies to comprise a cylindrical surface and a roller axis which is non-perpendicular to the axis of the screw thread, as taught by Lieb, to bear upon the thread of the rod or shaft and take the strain upon their rolling surfaces, which is transmitted to the sleeve through their axes (see column 1 lines 12-16); and to take the strain off from the axes of the roller making the operation of the apparatus more smooth and equal (see column 1 lines 25-28). As a result of the combination, the following limitations would necessarily result: the plurality of rollers (Lieb, D) configured to roll along one or more flanks of the screw thread (Davies, 11), such that rotation of the screw shaft (Davies, 10) causes the rollers to roll along the one or more flanks so that the nut (Davies, 14) translates in an axial direction along the screw shaft (see column 2 lines 36-39, wherein rotation of the member 10 relative to the carriage 13 results in axial movement (translation) of the carriage 13 relative to the member 10), and the rollers (Lieb, D) rotate about a roller axis (Lieb, axis along E). Davies in view of Lieb fail to disclose the screw thread comprises one or more detents configured to lock the nut in one or more axial positions. However, Verhagen teaches the screw thread (see Fig. 4, 3) comprises one or more detents (31) configured to lock the nut (see Fig. 1, 4, 6) in one or more axial positions (see paragraph [0035], wherein the convolution 5 can be equipped with a recess 31 into which the roller 8 snaps, so to speak, and fixes the screw drive in this position). It the detents (Verhagen, 31) are configured to prevent the compressive force (Davies, column 1 lines 50-53, wherein during rotation of the first member in the said one direction, whilst a compressive load is applied to the actuator as would occur when the actuator is driving a thrust reverser cowl out of its stowed position) from retracting the nut (Davies, 14; Verhagen paragraph [0035]).       2  
Regarding claim 2, the combination of claim 1 elsewhere above would necessarily result in the following limitations: the one or more detents (Verhagen, Fig. 4, 31) are configured to prevent said compressive forces on the nut (Davies, 14) from moving the nut along the screw shaft (Davies, 10) when the nut is in said one or more axial positions (Verhagen, paragraph [0035], wherein the thread 3 is self-locking; it prevents the counterpart component 4, not shown in FIG. 4, from executing an axial sliding motion without requiring a moment to be exerted on the spindle 2).  
Regarding claim 3, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more detents (Verhagen, Fig. 4, 31) is provided in the form of one or more grooves (Verhagen, Fig. 4) configured to receive one of the plurality of rollers (Lieb, D).  
Regarding claim 4, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more grooves (Verhagen, Fig. 4, 31) has a profile that prevents a respective 2 Application No.: 15/949,142Docket No.: 97616US01 (U311126US)roller (Lieb, D) from rolling back onto the screw thread (Davies, 11) upon application of the compressive force (Davies, column 1 lines 50-53, wherein during rotation of the first member in the said one direction, whilst a compressive load is applied to the actuator as would occur when the actuator is driving a thrust reverser cowl out of its stowed position) to the nut (Davies, 14) in the axial direction (Verhagen, paragraph [0035], wherein the thread 3 is self-locking; it prevents the counterpart component 4, not shown in FIG. 4, from executing an axial sliding motion without requiring a moment to be exerted on the spindle 2).  
Regarding claim 5, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more grooves (Verhagen, Fig. 4, 31) is shaped such that, upon application of the compressive force (Davies, column 1 lines 50-53, wherein during rotation of the first member in the said one direction, whilst a compressive load is applied to the actuator as would occur when the actuator is driving a thrust reverser cowl out of its stowed position ) to the nut (Davies, 14)  in the axial direction, a respective roller (Lieb, D) is pressed against the surface of each of the of one or more grooves and is prevented from rolling back onto the screw thread (Verhagen, paragraph [0035], wherein the thread 3 is self-locking; it prevents the counterpart component 4, not shown in FIG. 4, from executing an axial sliding motion without requiring a moment to be exerted on the spindle 2).  
Regarding claim 6, the combination of claim 1 elsewhere above would necessarily result in the following limitations: in order to move one or more of the plurality of rollers (Lieb, D) out of one or more grooves (Verhagen, Fig. 4, 31) and back onto the screw thread (Davies, 11) against the action of the compressive force, it is necessary to rotate the screw shaft (Verhagen, paragraph [0035], wherein the thread 3 is self-locking; it prevents the counterpart component 4, not shown in FIG. 4, from executing an axial sliding motion without requiring a moment to be exerted on the spindle 2).  
Regarding claim 7, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more grooves (Verhagen, Fig. 4, 31) has a shape substantially corresponding to a profile of a respective roller (Lieb, D). 
Regarding claim 8, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more grooves (Verhagen, Fig. 4, 31) has a profile corresponding to a cylindrical surface of a respective roller (Lieb, D).  
Regarding claim 9, the combination of claim 1 elsewhere above would necessarily result in the following limitations: each of the one or more grooves (Verhagen, Fig. 4, 31) has a curvature corresponding to the curvature of the cylindrical surface of a respective roller (Lieb, D), such that when the roller falls into each of the one or more grooves in use, the cylindrical surface is flush with the surface of each of the one or more grooves (Verhagen, Fig. 4).  
Regarding claim 10, Davies discloses the linear actuator further includes: a motor (see column 2 lines 18-21, wherein tubular member 10 which is arranged to be rotated, in use, by an appropriate motor (not shown)) configured to rotate the screw shaft (10) in a first rotational direction to move the nut to its extended position, and in a second rotational direction to move the nut to its retracted position , wherein: the first rotational direction is opposite to the second rotational direction, the motor is configured to rotate the screw shaft in the first rotational direction is order to move the rollers out of a respective groove and move the nut further in the actuation direction, and the motor is configured to rotate the screw shaft in the second rotational direction in order to move the rollers out of a respective groove and retract the nut (see column 2 lines 31-34, wherein the second member 14 is non-rotatable and such that translational movement of the second member 14 causes movement of the cowl between a stowed position and a deployed position; and column 2 lines 36-39, wherein rotation of the member 10 relative to the carriage 13 results in axial movement (translation) of the carriage 13 relative to the member 10; and rotation of Davies member 10 would inherently move the rollers D of Lieb out of the grooves 31 of Verhagen). 
Regarding claim 16, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also  HYPERLINK "https://mpep.uspto.gov/RDMS/MPEP/current#/current/d0e218409.html"MPEP § 2173.05(g). Additionally, apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  and/or 35 U.S.C. 103  may be appropriate. See In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007). In this instance, more power is required of the motor to get the roller over the lip than is required to roll the roller along the flanks of the thread. As such, after the roller gets over the lip less power is required, and less rotational force is produced. Therefore, the limitations of claim 16 are inherently disclosed by the combination of claim 1. Finally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).	
Regarding claim 17, Davies discloses the component is a door of an aircraft (see column 1 lines 10, a cowl; note: a cowl can generally be described as a door).   
Regarding claim 18, Davies discloses the component is a nacelle cowl of an aircraft (see column 1 lines 10, a cowl).  
Regarding claim 19, Davies discloses the component is a door of an aircraft (see column 1 lines 10, a cowl; note: a cowl can generally be described as a door).  
Regarding claim 20, Davies discloses the component is a nacelle cowl of an aircraft (see column 1 lines 10, a cowl).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658